              Case 1:19-cv-07723-CM Document 121 Filed 08/27/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------)(
PATRICIA CUMMINGS,

                                             Plaintiff,
                                                                              Docket No. 19-cv-07723 (CM)
                           -against-

THE CITY OF NEW YORK;
NEW YORK CITY DEPARTMENT OF EDUCATION;
GIULIA CO)(; COURTNEY WARE; BEN CHAPMAN;
NEW YORK DAILY NEWS; DR. ANDRE PERRY;
THE HECHINGER REPORT a/kla HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA;
LENARD LARRY McKELVEY a/kla
CHARLAMAGNE THA GOD;
WWPR-FM (105.1 MHZ); iHEARTMEDIA;
CLEAR CHANNEL COMMUNICATIONS, INC.;
NEW YORK STATE SENATOR, KEVIN S. PARKER;
COALITION OF EDUCATIONAL mSTICE;
ANGEL MARTINEZ2; NATASHA CAPERS;
PHILIP SCOTT; ADVISE MEDIA NETWORK
n/kla AFRICAN DIASPORA NEWS CHANNEL, and
"JOHN DOE AND JANE DOE # 1-100" said names
being fictitious, it being the intent of Plaintiff to designate
any and all individuals, officers, members, agents, servants,
and/or employees of the aforementioned agencies owing a
duty of care to Plaintiff, individually and jointly and
severally,
                                         Defendants.
-------------------------------------------------------------------------)(

                DECLARATION OF THOMAS F. LIOTTI IN OPPOSITION TO
               DEFENDANT, NEW YORK STATE SENATOR, KEVIN S. PARKER'S
               MOTION TO DISMISS THE AMENDED VERIFIED COMPLAINT

         THOMAS F. LIOTTI, ESQ., hereby declares pursuant to 29 U.S.C §1746:

         l.       I am the principal attorney with the Law Offices of Thomas F. Liotti, LLC,

 attorneys for the Plaintiff, PATRICIA CUMMINGS ("Plaintiff"), and I am admitted to practice

 in this Court. As such, I am fully familiar with the facts and circumstances of this matter.




                                                                                                       1
            Case 1:19-cv-07723-CM Document 121 Filed 08/27/20 Page 2 of 3




       2.       I submit this Declaration together with the Plaintiff's Memorandum of Law in

Opposition to the Defendant, New York State Senator Kevin S. Parker's (referred to as, "Senator

Parker," "Defendant, Senator Parker," or "Defendant"), Rule 12 (b) (6) motion to dismiss the

Amended Verified Complaint in its entirety and with prejudice; and for such other and further

relief as this Court deems to be just and proper.

       3.       I have attached hereto the following Exhibits, which are referenced            III   the

accompanying Memorandum of Law in Opposition:

   •   Exhibit A:      Redacted Copy of Office of Special Investigations Investigative Report
                       (OSI) dated July 24, 2018;

   •   Exhibit B:      Plaintiff's rebuttal correspondence addressed to Community
                       Superintendent Maribel Torres-Hulla dated October 5,2018;

   •   Exhibit C:      Plaintiff's Amended Verified Complaint dated May 28, 2020;
   •
   •   Exhibit D:      Charts of Contextual Background of Defendant, Senator Parker;

        4.      The Plaintiff was a probationary New York City Public School Teacher at The

William W. Niles School- Middle School 118, Community School District 10, in Bronx County,

New York. She seeks damages related inter alia to defamation, defamation per se, slander, slander

per se, libel, libel per se, and false light against Defendant, Senator Parker.

        5.      As result of what was fallaciously reported concerning an alleged complaint made

by a parent of a student regarding a lesson taught by Plaintiff in her social studies class on the

Middle Passage, Plaintiff subsequently and unwillingly became the subject of a front page false

accusations her of being a "racist" and "making black students lieface down on the floor of her

class, and asking them '[H] ow does it feel to be a slave?" As a result, this fabricated and erroneous

set of "facts" was picked up by the media worldwide and transmitted to various news outlets and

appeared online and in media all over the world.



                                                                                                       2
           Case 1:19-cv-07723-CM Document 121 Filed 08/27/20 Page 3 of 3




       6.      The arguments proffered by Plaintiff in the accompanying Memorandum of Law

sufficiently dispute the Defendant, Senator Parker's unsophisticated attempt to argue inter alia,

that the subject broadcast is non-actionable opinion, as well as his attempt to hide behind the First

Amendment. Thus, Plaintiff presents herein a sufficient basis for a denial of the Defendant,

Senator Parker's Motion to Dismiss.

      7.       Based on the foregoing the relief requested by the Defendant, Senator Parker should

be denied in its entirety; and such other and further relief should be granted to the Plaintiff, as to

this Court may seem just and proper.

      I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: Garden City, New York
       August 20, 2020




                                                                                                     3
